Opinion by
Judge Crumlish, Jr.,
Bolden Carroll appeals the decision of the Beaver County Common Pleas Court reinstating the order of the Department of Transportation suspending his motor vehicle operating privileges for one year. We affirm.
On June 24,1976, Carroll pleaded guilty to driving under the influence of intoxicating liquor on January 31, 1976. His operating privileges were suspended by order of September 22, 1976, effective October 27, 1976.
Appellant argues that it was error to suspend his license for one year under Section 616(a)(1) of the Vehicle Code (Act of 1959), Act of April 29,1959, P.L. 58, as amended, formerly 75 P.S. §616(a)(l), rather than for six months under 75 Pa. C.S. §1532(b).
*479This contention is entirely without merit. Hergenrother v. Commonwealth, 45 Pa. Commonwealth Ct. 175, 406 A.2d 575 (1979) controls. Judge MacPhail wrote that the revised provisions in no way altered the effect of a violation of the law on the revocation provisions in effect on the date the liability was incurred.
Accordingly, we
Order
And Now, this 14th day of April, 1980, the order of the Court of Common Pleas of Beaver County dated December 27,1976, is affirmed.
President Judge Bowman did not participate in the decision in this case.